 

Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 17,
2015, is entered into by and among ZAIS Group Holdings, Inc., a Delaware
corporation (the “Corporation”), and the Holders (as defined herein).

 

WHEREAS, the Holders are holders of Company Units (as defined herein), which are
exchangeable pursuant to terms and conditions of the Exchange Agreement, dated
as of the date hereof, among the Corporation, the Company (as defined herein)
and the Holders that are a party thereto (the “Exchange Agreement”), for shares
of Class A Common Stock, par value $0.0001 per share, of the Corporation (the
“Class A Common Stock”); and

 

WHEREAS, the Corporation desires to provide the Holders with registration rights
with respect to the shares of Class A Common Stock that are issued upon such
exchange of Company Units pursuant to the Exchange Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND OTHER MATTERS

 

Section 1.1           Definitions. The following capitalized terms shall have
the meanings specified or otherwise referenced in this Section 1.1.

 

“Adverse Effect” has the meaning set forth in Section 2.1(e).

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of equity interests,
by contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings to the foregoing. For purposes of the definition of
“control,” a general partner or managing member of a Person shall always be
considered to control such Person. Notwithstanding the foregoing, for purposes
of this Agreement, none of the Holders or their Affiliates, solely by virtue of
being members of the Company, shall be considered Affiliates of any other member
of the Company, the Company or the Corporation; provided that the Corporation
shall be deemed to be an Affiliate of the Company and vice versa.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day on
which commercial banks located in the State of New York are authorized or
obligated by law or executive order to close.

 

 

 



 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
ownership interests in a limited liability company, partnership or other Person
(other than a corporation), and any and all securities, warrants, options or
other rights to purchase or acquire or that are convertible into any of the
foregoing.

 

“Class A Common Stock” has the meaning set forth in the Recitals.

 

“Corporation” has the meaning set forth in in the Preamble.

 

“Company” means ZAIS Group Parent, LLC, a Delaware limited liability company.

 

“Company Unit” has the meaning given to such term in the Exchange Agreement.

 

“Corporation Indemnified Persons” has the meaning set forth in Section 2.6(b).

 

“Corporation Registrable Securities” has the meaning set forth in Section
2.1(c).

 

“Covered Company Units” means, with respect to a Holder, such Holder’s Company
Units.

 

“Custody Agreement and Power of Attorney” has the meaning set forth in Section
2.2(g).

 

“Demanding Holders” has the meaning set forth in Section 2.1(c).

 

“Demand Registrable Securities” has the meaning set forth in Section 2.1(c).

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Demand Registration Notice” has the meaning set forth in Section 2.1(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Agreement” has the meaning set forth in the Recitals.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“Holder” means each holder of one or more Company Units that is a party hereto
as of the date hereof or which becomes a party to this Agreement pursuant to
Section 3.1(b).

 

“indemnified party” has the meaning set forth in Section 2.7(c)(i).

 

“indemnifying party” has the meaning set forth in Section 2.7(c)(i).

 

- 2 -

 

  

“Initiating Holder” has the meaning set forth in Section 2.1(a).

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Company, dated as of the date hereof, as the same may be further
amended or restated from time to time.

 

“Losses” has the meaning set forth in Section 2.7(a).

 

“Member Registrable Securities” has the meaning set forth in Section 2.1(c).

 

“notice” has the meaning set forth in Section 3.2.

 

“Other Holders” has the meaning set forth in Section 2.1(c).

 

“Other Holder Registrable Securities” has the meaning set forth in Section
2.1(c).

 

“Partner Distribution” has the meaning set forth in Section 2.1(j).

 

“Permitted Transferee” means any transferee of a Company Unit, the transfer of
which was permitted by the LLC Agreement, or share of Class A Common Stock after
the date hereof.

 

“Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate or other entity.

 

“Piggyback Notice” has the meaning set forth in Section 2.2(a).

 

“Piggyback Registration” has the meaning set forth in Section 2.2(b).

 

“Prospectus” mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
and all other amendments and supplements to the prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

 

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

- 3 -

 

  

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for Company Units pursuant to the Exchange Agreement or
any securities issued or issuable with respect to such shares because of stock
splits, stock dividends, reclassifications, recapitalizations, mergers,
consolidations, or similar events. As to any particular Registrable Securities,
once issued such securities shall cease to be Registrable Securities when (i)
they are sold pursuant to an effective Registration Statement under the
Securities Act, (ii) they are sold pursuant to Rule 144 (or any similar
provision then in force under the Securities Act) and the transferee thereof
does not receive “restricted securities” as defined in Rule 144, (iii) they
cease to be outstanding, (iv) they have been sold in a private transaction in
which the transferor’s rights hereunder are not assigned to the transferee of
the securities in accordance with the terms herein or (v) with respect to any
Holder, they first become eligible for resale pursuant to Rule 144 (or any
similar rule then in effect under the Securities Act) without regard to volume
or manner of sale limitations or current public information requirement set
forth therein or are otherwise saleable under an effective registration
statement. No Registrable Securities may be registered under more than one
Registration Statement at any one time.

 

“Registration Notice” has the meaning set forth in Section 2.1(c).

 

“Registration Statement” means any registration statement of the Corporation
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions herein, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Shelf Registration” has the meaning set forth in Section 2.1(b).

 

“Stockholder Indemnified Persons” has the meaning set forth in Section 2.7(a).

 

“Third Party Holder” has the meaning set forth in Section 2.2(a).

 

“Underwritten Offering” means a registered, public offering in which securities
of the Corporation are sold to one or more underwriters on a firm-commitment
basis for reoffering to the public.

 

“WKSI” shall mean a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

 

- 4 -

 

  

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.1           Demand Registrations.

 

(a)          Subject to the provisions and limitations of this Section 2.1, if
the Corporation shall receive a written request (a “Demand Registration Notice”)
from any Holder (an “Initiating Holder”) that the Corporation effect a
Registration Statement under the Securities Act of the Registrable Securities
held by such Initiating Holder on the date thereof (a “Demand Registration”),
then the Corporation shall, subject to the limitations of this Section 2.1, use
its commercially reasonable efforts to effect the registration under the
Securities Act of all Registrable Securities that such Initiating Holder
requests to be registered.

 

(b)          A Demand Registration Notice shall specify (i) the number of
Registrable Securities requested to be registered, (ii) the anticipated per
share price range for such offering (which range may be revised from time to
time by the Initiating Holder by written notice to the Corporation to that
effect), (iii) the intended methods of disposition and the name of the lead
underwriter, if available, and (iv) subject to Section 2.1(f), whether such
registration shall be a “shelf” registration pursuant to Rule 415 under the
Securities Act (a “Shelf Registration”).

 

(c)          Within 10 days after receipt of a Demand Registration Notice, the
Corporation shall give written notice (a “Registration Notice”) of the requested
registration to all other Holders that are holders of Registrable Securities
(the “Other Holders” and, together with the Initiating Holder, the “Demanding
Holders”) and shall include in such registration all Registrable Securities with
respect to which the Corporation has received written requests from Other
Holders (each of which requests shall specify the Other Holder, the number of
Registrable Securities that such Other Holder elects to include in such
registration and the intended method of disposition of such Registrable
Securities) within 10 days after the receipt of the Registration Notice. The
Corporation shall, as promptly as practicable, and in any event within 90 days
after the date of the Demand Registration Notice, file a Registration Statement
under the Securities Act covering (i) all Registrable Securities that the
Initiating Holder requested to be registered (the “Demand Registrable
Securities”), (ii) any additional Registrable Securities requested to be
included in such registration by any Other Holders, as specified by notice given
timely by each such Other Holders to the Corporation (the “Member Registrable
Securities”), (iii) any newly issued or treasury securities of the Corporation
which the Corporation seeks to have included in such registration (the
“Corporation Registrable Securities”), and (iv) any securities of the
Corporation proposed to be included in such registration by holders of
registration rights granted other than pursuant to this Agreement (the “Other
Holder Registrable Securities”).

 

(d)          A Demand Registration Notice (other than a Demand Registration
Notice with respect to a Demand Registration that constitutes a Shelf
Registration on Form S-3) shall only be binding on the Corporation if the sale
of all Registrable Securities requested to be registered (pursuant to such
Demand Registration Notice and in response to the Demand Registration Notice) is
reasonably expected to result in aggregate gross proceeds in excess of
$20,000,000.

 

- 5 -

 

  

(e)          If registration pursuant to this Section 2.1 involves an
Underwritten Offering and the managing underwriter or underwriters advise the
Corporation, in writing, that in its or their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, which can be sold therein without adversely affecting the
Corporation or the marketability of the offering (an “Adverse Effect”), the
Corporation shall include in such registration (i) first, subject to the
following paragraph, all Demand Registrable Securities, (ii) second, subject to
the following paragraph, all Member Registrable Securities, (iii) third, subject
to the following paragraph, all Company Registrable Securities, and (iv) fourth,
subject to the following paragraph, all Other Holder Registrable Securities. If
such managing underwriter or underwriters advise the Corporation that only a
portion of the Registrable Securities or shares of Class A Common Stock in any
of clauses (a) through (d) above may be included in such registration without
such Adverse Effect, the Corporation shall include the Registrable Securities
and shares of Class A Common Stock from the holders of Registrable Securities in
such clause on a pro rata basis based on the relative number of Registrable
Securities requested to be so included in a registration (provided that any such
amount thereby allocated to any such holder that exceeds such holder’s request
shall be reallocated among the remaining requesting holders in a like manner).
Any Person (other than Holders of Registrable Securities) that participates in
Demand Registrations which are not at the Corporation’s expense must pay their
share of any Registration Expenses.

 

Notwithstanding anything herein to the contrary, if the managing underwriter or
managing underwriters (if any) determine that the inclusion of the number of
Registrable Securities proposed to be included in any such offering would have
an Adverse Effect, the Corporation may exclude such number of Registrable
Securities as necessary or desirable to negate such Adverse Effect.

 

(f)          Notwithstanding any other provisions of this Section 2.1, in no
event shall any Holder be permitted to (i) request more than one (1) Demand
Registration in any twelve (12)-month period; provided that in no event shall
the Corporation be obligated to file a Registration Statement relating to any
registration request under this Section 2.1 within a period of 180 days after
the effective date of any other Registration Statement relating to any
registration request under this Section 2.1 or to any registration effected
under Section 2.2; or (ii) request a Demand Registration if, at the time such
request is made, a Shelf Registration is effective and both includes all of the
Registrable Securities of such Holder and permits an Underwritten Offering of
such Registrable Securities.

 

(g)          The Corporation shall be entitled to postpone (but not more than
once in any twelve-month period), for a reasonable period of time not in excess
of 75 days, the filing of a Registration Statement (including a Shelf
Registration) if the Corporation delivers to the Holders requesting registration
a resolution of the Board that, in the good faith judgment of the Board, such
registration and offering would reasonably be expected to materially adversely
affect any bona fide material financing of the Corporation or any material
transaction under consideration by the Corporation or would require disclosure
of information that has not been disclosed to the public and is not otherwise
required to be disclosed at that time that would reasonably be expected to
materially adversely affect the Corporation. Such Board resolution shall contain
a statement of the reasons for such postponement and an approximation of the
anticipated delay. The Holders receiving such resolution shall keep the
information contained in such resolution confidential. If the Corporation shall
so postpone the filing of a Registration Statement, the Initiating Holder shall
have the right to withdraw the request for registration by giving written notice
to the Corporation within 20 days of the anticipated termination date of the
postponement period, as provided in such resolution delivered to the Holders,
and in the event of such withdrawal, such request shall not be counted for
purposes of the number of Demand Registrations to which such Holder is entitled
pursuant to the terms herein. In addition, a Holder of Registrable Securities
may not use a Shelf Registration Statement to effect the sale of any such
securities unless such Holder has given the Corporation at least two (2)
Business Days advance written notice of the date or dates of a proposed sale of
such securities by such Holder pursuant to such Registration Statement (which
notice may be given as often as such Holder desires), and upon receipt of such a
notice, the Corporation agrees to provide prompt written notice to such Holder
if such Shelf Registration Statement is not then usable (whether for reasons
described above or otherwise).

 

- 6 -

 

  

(h)          If the Corporation has filed a Shelf Registration Statement and has
included Registrable Securities therein, the Corporation shall be entitled to
suspend (but not more than an aggregate of 90 days in any twelve-month period),
for a reasonable period of time not in excess of 90 days, the offer or sale of
Registrable Securities pursuant to such Registration Statement by any Holder of
Registrable Securities if (i) a “road show” is not then in progress with respect
to a proposed offering of Registrable Securities by such Holder pursuant to such
Registration Statement and such Holder has not executed an underwriting
agreement with respect to a pending sale of Registrable Securities pursuant to
such Registration Statement and (ii) the Corporation delivers to the Holders
included in such Registration Statement a resolution of the Board that, in the
good faith judgment of the Board, such offer or sale would reasonably be
expected to materially adversely affect any bona fide material financing of the
Corporation or any material transaction under consideration by the Corporation
or would require disclosure of information that has not been disclosed to the
public and is not otherwise required to be disclosed at that time that would
reasonably be expected to materially adversely affect the Corporation. Such
Board resolution shall contain a statement of the reasons for such postponement
and an approximation of the anticipated delay. The Holders receiving such
resolution shall keep the information contained in such certificate
confidential.

 

(i)          The Corporation shall be required to maintain the effectiveness of
a Registration Statement (except in the case of a Shelf Registration) with
respect to any Demand Registration for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold;
provided, however, that such period shall be extended for a period of time equal
to the period the Holder of Registrable Securities refrains from selling any
securities included in such registration at the request of (x) an underwriter or
(y) the Corporation pursuant to the provisions herein. The Corporation shall be
required to maintain the effectiveness of a Registration Statement that is a
Shelf Registration with respect to any Demand Registration at all times after
the effective date thereof until all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that any
Holder of Registrable Securities whose shares have been included in such Shelf
Registration may request that such Registrable Securities be removed from such
Registration Statement, in which event the Corporation shall promptly either
withdraw such Registration Statement if the shares of Class A Common Stock of
such Holder are the only shares of Class A Common Stock still covered by such
Registration Statement or file a post-effective amendment to such Registration
Statement removing such Registrable Securities.

 

- 7 -

 

 

(j)          Notwithstanding anything contained herein to the contrary, the
Corporation hereby agrees that (i) each Demand Registration that is a Shelf
Registration shall contain all language (including on the Prospectus cover
sheet, the principal stockholders’ table and the plan of distribution) as may be
reasonably requested by a Holder of Registrable Securities to allow for a
distribution to, and resale by, the direct and indirect partners, members or
stockholders of a Holder of Registrable Securities (a “Partner Distribution”)
and (ii) the Corporation shall, at the reasonable request of any Holder of
Registrable Securities seeking to effect a Partner Distribution, file any
prospectus supplement or post-effective amendments and otherwise take any action
reasonably necessary to include such language, if such language was not included
in the initial Registration Statement, or revise such language if deemed
reasonably necessary by such Holder to effect such Partner Distribution.

 

(k)          At the election of the Initiating Holder, a requested registration
pursuant to this Section 2.1 may involve an Underwritten Offering and, in such
case, the Initiating Holder, in consultation with the Other Holders, shall have
the right to select the investment banker and manager to administer the offering
relating to such Demand Registration, subject to the approval of the Board,
which shall not be unreasonably withheld, delayed or conditioned.

 

(l)          For purposes of this Section 2.1, a registration shall not be
counted as “effected” and shall not be considered a Demand Registration:

 

(i)unless a Registration Statement with respect thereto has become effective and
remained effective in compliance with the provisions of the Securities Act until
the earlier of (x) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition thereof set
forth in such Registration Statement or (y) 120 days after the effective date of
such Registration Statement; provided, however, that if the failure of any such
Registration Statement to become or remain effective in compliance with this
Section 2.1(l) is due solely to acts or omissions of the applicable Initiating
Holder, such registration requested pursuant to this Section 2.1 will be deemed
to have been effected;

 

(ii)if, after it has become effective, the Registration Statement is subject to
any stop order, injunction or other order or requirement of the SEC or other
governmental agency or authority prohibiting the sale of Demand Registrable
Securities pursuant to such Registration Statement, other than by reason of an
act or omission on the part of the Initiating Holder; or

 

(iii)if, as a result of an exercise of any cutback, a majority of the total
number of Registrable Securities that the Initiating Holder has requested to be
included in such Registration Statement are not included.

 

- 8 -

 

 

Section 2.2           Piggyback Registration.

 

(a)          If the Corporation proposes to file a registration statement under
the Securities Act (i) with respect to an offering of shares of Capital Stock by
and for the account of the Corporation (other than a registration statement
filed on Form S-4, Form S-8 or any successor forms thereto or filed solely in
connection with an exchange offer or any employee benefit or dividend
reinvestment plan or filed pursuant to Section 2.1 hereof), or (ii) pursuant to
registration rights of another stockholder of the Corporation (a “Third Party
Holder”), then, each such time, the Corporation shall give prompt written notice
of such proposed filing at least 15 Business Days before the anticipated filing
date (the “Piggyback Notice”) to all of the Holders holding Registrable
Securities.

 

(b)          The Piggyback Notice shall offer such Holders the opportunity to
include in such registration statement the number of Registrable Securities as
each such Holder may request (a “Piggyback Registration”). Subject to Section
2.2(d), the Corporation shall include in each such Piggyback Registration all
Registrable Securities with respect to which the Corporation has received
written requests for inclusion therein within ten (10) days after notice has
been given to the applicable Holder. The Holders exercising their rights under
Section 2.2(b) shall be permitted to withdraw all or part of the Registrable
Securities from a Piggyback Registration at any time prior to the effective date
of such Piggyback Registration. The Corporation shall not be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration beyond the earlier to occur of (i) 180 days after the effective
date therefore and (ii) the date on which all Registrable Securities included in
such Registration Statement have actually been sold; provided, however, that any
Holder of Registrable Securities that has been included in such Shelf
Registration may request that such Registrable Securities be removed from such
Registration Statement, in which event the Corporation shall promptly either
withdraw such Registration Statement if the shares of Class A Common Stock of
such Holder are the only shares of Class A Common Stock still covered by such
Registration Statement or file a post-effective amendment to such Registration
Statement removing such Registrable Securities.

 

(c)          The Corporation shall use its reasonable best efforts to cause the
managing underwriter of a proposed Underwritten Offering to permit Holders of
Registrable Securities requested to be included in the Piggyback Registration to
include all such Registrable Securities on the same terms and conditions as any
other shares of Capital Stock, if any, of the Corporation included therein.

 

(d)          Notwithstanding Sections 2.2(b) and (c), if registration pursuant
to this Section 2.2 involves an Underwritten Offering and if the managing
underwriter or underwriters of such Underwritten Offering have informed the
Corporation, in writing, that in its or their view the total number or dollar
amount of shares of Capital Stock that the Holders, the Corporation and any
other Persons having rights to participate in such registration, intend to
include in such offering is such as to have an Adverse Effect on such offering,
then the number of shares of Capital Stock that in the opinion of such managing
underwriter or underwriters can be sold without adversely affecting such
offering shall be included in the following order:

 

(i)first, shares of Capital Stock for the account of the Corporation if the
Corporation initiated the filing of the Registration Statement with respect to
an offering for its own account as referenced under Section 2.2(a)(i) or a Third
Party Holder;

 

- 9 -

 

  

(ii)second, Registrable Securities requested hereunder by the Holders to be
included in such Piggyback Registration, in each case pro rata based on the
amount of all such shares of Registrable Securities requested to be included by
such Holders;

 

(iii)third, shares of Capital Stock for the account of the Corporation if the
Corporation did not initiate the filing of the Registration Statement as
referenced under Section 2.2(a)(i); and

 

(iv)fourth, shares of Capital Stock for the account of any other Persons, pro
rata based on the number of shares of Capital Stock requested to be included by
the holders thereof;

 

provided, however, that with respect to any Piggyback Registration pursuant to
the registration rights of a stockholder of the Corporation that is not a
Holder, such order shall be determined in accordance with the terms of the
registration rights agreement between such stockholder and the Corporation; and
provided, further, that for so long as a Holder holds at least five percent (5%)
of the Class A Units (as defined in the LLC Agreement) outstanding immediately
following the closing of the Investment Transaction (as defined in the LLC
Agreement) or shares of Class A Common Stock into which such Class A Units have
been exchanged pursuant to the Exchange Agreement, the Corporation shall not
grant registration rights to another stockholder of the Corporation on terms
more favorable than this Agreement (and any such registration rights shall not
conflict with this Agreement) without the consent of such Holder.

 

(e)          Notwithstanding anything contained herein to the contrary, if the
Corporation has previously filed a Registration Statement with respect to
Registrable Securities pursuant to Section 2.1 or pursuant to this Section 2.2,
and if such previous registration has not been withdrawn or abandoned, the
Corporation shall not be obligated to file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least 90 days has elapsed from the date such previous registration became
effective.

 

(f)          Notwithstanding anything contained herein to the contrary, the
Corporation hereby agrees that (i) any Piggyback Registration that is a Shelf
Registration shall contain all language (including on the Prospectus cover
sheet, the principal stockholders’ table and the plan of distribution) as may be
reasonably requested by a Holder of Registrable Securities to allow for a
Partner Distribution and (ii) the Corporation shall, at the reasonable request
of any Holder of Registrable Securities seeking to effect a Partner
Distribution, file any prospectus supplement or post-effective amendments and
otherwise take any action reasonably necessary to include such language, if such
language was not included in the initial Registration Statement, or revise such
language if deemed reasonably necessary by such Holder to effect such Partner
Distribution. Notwithstanding anything herein to the contrary, if the managing
underwriter or managing underwriters (if any) determine that the inclusion of
the number of Registrable Securities proposed to be included in any such
offering would have an Adverse Effect, the Corporation may exclude such number
of Registrable Securities as necessary or desirable to negate such Adverse
Effect.

 

- 10 -

 

  

(g)          Upon delivering a request under this Section 2.2, a Holder will, if
requested by the Corporation, execute and deliver a custody agreement and power
of attorney in form and substance reasonably satisfactory to the Corporation
with respect to such Holder’s Registrable Securities to be registered pursuant
to this Section 2.2 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the
Holder will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
Registrable Securities (duly endorsed in blank by the registered owner or owners
thereof or accompanied by duly executed stock powers in blank) and irrevocably
appoint said custodian and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on such Holder’s behalf with
respect to the matters specified therein. Such Holder also agrees to execute
such other agreements as the Corporation may reasonably request to further
evidence the provisions of this Section 2.2.

 

(h)          The Corporation shall have the right to terminate or withdraw any
registration initiated by it as referenced under Section 2.2(a)(i).

 

Section 2.3           Form S-3 Registration.

 

(a)          Notwithstanding the provisions of Sections 2.1 and 2.2, at such
time as the Corporation shall have qualified for the use of Form S-3 promulgated
under the Securities Act or any successor form thereto, in case the Corporation
shall receive from any Holder a written request or requests that the Corporation
effect a registration on Form S-3 with respect to all or a part of the
Registrable Securities held by such Holder, which request shall (a) specify the
number of Registrable Securities intended to be sold or disposed of and the
holders thereof and (b) the intended method of distribution, including the name
of the lead underwriter, if available, the Corporation will use its commercially
reasonable efforts to effect such registration as may be so requested and as
would permit or facilitate the sale and distribution of all or such portion of
the Registrable Securities as are specified in such request; provided, however,
that the Corporation shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 2.3:

 

(i)if the requesting Holder proposes to sell Registrable Securities and such
other securities (if any) that would result in aggregate gross proceeds of less
than $10,000,000;

 

(ii)if within 30 days of receipt of a written request from the Holder pursuant
to this Section 2.3, the Corporation gives notice to such Holder of the
Corporation’s intention to make a public offering within 90 days, other than
pursuant to a Registration Statement relating to any employee benefit plan or
with respect to any reorganization or other transaction under Rule 145 of the
Securities Act (or successor rule thereto);

 

- 11 -

 

  

(iii)if a Shelf Registration is then effective and includes all of the
Registrable Securities of such Holder and permits an Underwritten Offering of
such Registrable Securities;

 

(iv)if the Corporation has already effected 3 registrations on Form S-3 for the
requesting Holders in the immediately preceding 12-month period; or

 

(v)in any particular jurisdiction in which the Corporation would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

 

(b)          To the extent the Corporation is a WKSI at the time that the Shelf
Registration Statement is to be filed, the Corporation shall file an automatic
Shelf Registration Statement which covers such Registrable Securities.

 

(c)          Registrations effected pursuant to this Section 2.3 shall not be
counted as demands for registrations effected pursuant to Section 2.1.

 

Section 2.4           Holdback Agreements; Notice Requirements. Each Holder
agrees that if requested in writing in connection with an Underwritten Offering
made pursuant to a Registration Statement for which such Holder has registration
rights pursuant to this Article II by the managing underwriter or underwriters
of such Underwritten Offering, such Holder will not effect any public sale or
distribution, including any sale pursuant to Rule 144, of any of the securities
being registered or any securities convertible or exchangeable or exercisable
for such securities (except as part of such Underwritten Offering) or give any
Demand Notice during the period beginning 30 days prior to, and ending 90 days
after, the effective date of any such underwritten registration, except as part
of any such underwritten registration (or for such shorter period as to which
the managing underwriter or underwriters may agree, provided that such shorter
period or longer period as required by applicable Law applies equally to all
Holders).

 

Section 2.5           Registration Procedures. If and whenever the Corporation
is required to effect the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Corporation shall use its
reasonable best efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Corporation shall cooperate in the
sale of the securities and shall, as expeditiously as possible:

 

(a)          Prepare and file with the SEC a Registration Statement on any form
which shall be available for the sale of the Registrable Securities by the
Holders thereof or the Corporation in accordance with the intended method or
methods of distribution thereof (including a Partner Distribution), and use its
commercially reasonable efforts to cause such Registration Statement to become
effective and to remain effective as provided herein; provided that no later
than 10 days before filing a Registration Statement or Prospectus or any
amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Corporation
shall furnish or otherwise make available to the Holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents shall be subject to the review and comments of such
Holders, counsel and managing underwriters. With respect to a Demand
Registration that covers the Registrable Securities of a Holder, such Holder and
its counsel shall have the opportunity to object to any information pertaining
to such Holder that is contained in such Registration Statement or Prospectus or
any amendments or supplements thereto (including such documents that, upon
filing, would be incorporated or deemed to be incorporated by reference therein)
before it is filed with the SEC, and the Corporation will make the corrections
reasonably requested by such Holder prior to such filing with the SEC.

 

- 12 -

 

  

(b)          Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; provided
that any Holder of Registrable Securities that has been included on a Shelf
Registration may request that such Holder’s Registrable Securities be removed
from such Registration Statement, in which event the Corporation shall promptly
either withdraw such Registration Statement or file a post-effective amendment
to such Registration Statement removing such Registrable Securities.

 

(c)          Notify each selling Holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing:

 

(i)when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective;

 

(ii)of any notice from the SEC that there will be a review of a Registration
Statement and, to the extent requested by a Holder, promptly provide such
Holders, their counsel and the managing underwriters, if any, with a copy of any
SEC comments received by the Corporation in connection therewith;

 

(iii)of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information;

 

- 13 -

 

  

(iv)of the issuance by the SEC of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose;

 

(v)if at any time the representations and warranties of the Corporation
contained in any agreement (including any underwriting agreement) contemplated
by Section 2.5(o) cease to be true and correct;

 

(vi)of the receipt by the Corporation of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and

 

(vii)of the happening of any event that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(d)          Use its commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of a Registration Statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction.

 

(e)          If requested by the managing underwriters, if any, or any Holder of
Registrable Securities being sold in connection with an Underwritten Offering,
promptly include in a Prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Holders may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Corporation has
received such request.

 

(f)          Furnish or make available to each selling Holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
at least five conformed copies of the Registration Statement, the Prospectus and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits,
unless requested by such Holder, counsel or underwriter).

 

- 14 -

 

  

(g)          Deliver to each selling Holder of Registrable Securities, its
counsel and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request in
connection with the distribution of the Registrable Securities; and the
Corporation, subject to the last paragraph of this Section 2.5, hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders of Registrable Securities and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus and any such amendment or supplement thereto.

 

(h)          Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests and to keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and to take any other action that may be necessary or
advisable to enable such Holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided that
the Corporation will not be required to (i) qualify generally to do business in
any jurisdiction where it is not then so qualified or (ii) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject.

 

(i)          Unless the Registrable Securities to be sold are uncertificated,
cooperate with the selling Holders of Registrable Securities and the managing
underwriters, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or Holders may request at least two Business Days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within ten Business Days prior to having to issue the securities.

 

(j)          Use its commercially reasonable efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities within the United
States, except as may be required solely as a consequence of the nature of such
selling Holder’s business, in which case the Corporation will cooperate in all
reasonable respects with the filing of such Registration Statement and the
granting of such approvals, as may be necessary to enable the seller or sellers
thereof or the underwriters, if any, to consummate the disposition of such
Registrable Securities.

 

(k)          Upon the occurrence of any event contemplated by Section
2.5(c)(vii), prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

- 15 -

 

  

(l)          Prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities.

 

(m)          Provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement.

 

(n)          Use its commercially reasonable efforts to cause all shares of
Registrable Securities covered by such Registration Statement to be authorized
to be listed on a national securities exchange if shares of that particular
class of Registrable Securities are at that time listed on such exchange.

 

(o)          In connection with an Underwritten Offering, enter into such
customary agreements (including an underwriting agreement in form, scope and
substance as is customary in Underwritten Offerings) and take all such other
actions reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters, if any) to expedite or facilitate the
disposition of such Registrable Securities, and in such connection:

 

(i)make such representations and warranties to the Holders of such Registrable
Securities and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in Underwritten Offerings, and, if
true, confirm the same if and when requested;

 

(ii)use its commercially reasonable efforts to furnish to the selling Holders of
such Registrable Securities opinions of counsel and a negative assurance letter
from counsel to the Corporation and updates thereof (which counsel, opinions and
letter (in form, scope and substance, in the case of such opinions and such
letter) shall be reasonably satisfactory to the selling Holders of such
Registrable Securities, the managing underwriters, if any, and counsels to the
selling Holders of the Registrable Securities), addressed to each selling Holder
of Registrable Securities and each of the underwriters, if any, covering the
matters customarily covered in opinions and negative assurance letters requested
in Underwritten Offerings and such other matters as may be reasonably requested
by such Holders, counsel and underwriters;

 

- 16 -

 

  

(iii)use commercially reasonable efforts to obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the
Corporation (and, if necessary, any other independent certified public
accountants of any subsidiary of the Corporation or of any business acquired by
the Corporation for which financial statements and financial data are, or are
required to be, included in the Registration Statement) who have certified the
financial statements included in such Registration Statement, addressed to each
selling Holder of Registrable Securities (unless such accountants shall be
prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, if any, such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with Underwritten Offerings, which form and
substance shall be acceptable to the selling Holders of the Registrable
Securities;

 

(iv)if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures substantially to the effect set forth
in Section 2.7 with respect to all parties to be indemnified pursuant to Section
2.7; and

 

(v)deliver such documents and certificates as may be reasonably requested by any
Holder of Registrable Securities being sold, such Holder’s counsel and the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 2.5(o)(i) and to
evidence compliance with the conditions contained in the underwriting agreement
or other agreement entered into by the Corporation. The above shall be done at
each closing under such underwriting or similar agreement, or as and to the
extent required thereunder.

 

(p)          To the extent not prohibited by applicable Law, make available for
inspection by the selling Holders of Registrable Securities, any underwriter
participating in any such disposition of Registrable Securities, if any, and any
attorneys or accountants retained by such selling Holders or underwriter, at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Corporation
and its subsidiaries, and cause the officers, directors and employees of the
Corporation and its subsidiaries to supply all information in each case
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with such Registration Statement; provided that if (1) the
Corporation believes after consultation with counsel for the Corporation, that
to do so would cause the Corporation to forfeit an attorney-client privilege
that was applicable to such information or (2) either (x) the Corporation has
requested and been granted from the SEC confidential treatment of such
information contained in any filing with the SEC or documents provided
supplementally or otherwise or (y) the Corporation reasonably determines in good
faith that such records are confidential and so notifies the Persons requesting
the records in writing, the Corporation shall not be required to provide such
information unless prior to furnishing any such information with respect to (1)
or (2) such Person requesting the records in writing agrees to enter into a
confidentiality agreement in customary form and subject to customary exceptions;
and provided, further, that any information that is not publicly available at
the time of delivery of such information shall be kept confidential by such
Persons (other than disclosure by such Persons to such Persons’ respective
affiliates) unless:

 

- 17 -

 

  

(i)disclosure of such records is necessary to avoid or correct a misstatement or
omission in the Registration Statement;

 

(ii)disclosure of such information is required by court or administrative order
or other legal process;

 

(iii)disclosure of such information is required by Law; or

 

(iv)such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by such Person.

 

In the case of a proposed disclosure pursuant to (ii) or (iii) above, such
Person shall be required to give the Corporation written notice of the proposed
disclosure prior to such disclosure and, if requested by the Corporation, assist
the Corporation in seeking to prevent or limit the proposed disclosure.

 

(q)          Comply with all applicable rules and regulations of the SEC and
make available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, or
any similar rule promulgated under the Securities Act, no later than 45 days
after the end of any 12-month period (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts Underwritten Offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Corporation after the effective date of a Registration
Statement, which statements shall cover one of said 12-month periods.

 

(r)          Cause its officers to be reasonably available to provide customary
due diligence sessions in connection with any offering and to participate in
customary “road show” presentations in connection with any Underwritten
Offerings.

 

Notwithstanding anything contained herein to the contrary, the Corporation
hereby agrees that any Demand Registration that is a Shelf Registration shall
contain all language (including on the Prospectus cover sheet, the principal
stockholders’ table and the plan of distribution) as may be reasonably requested
by a Holder of Registrable Securities.

 

Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Corporation of the happening of any event of the kind described
in Sections 2.5(c)(iii), 2.5(c)(iv), 2.5(c)(v), 2.4(c)(vi) or 2.5(c)(vii), such
Holder will forthwith discontinue disposition of such Registrable Securities
covered by such Registration Statement or Prospectus until such Holder is
advised in writing by the Corporation that the disposition may be resumed and,
if applicable, has received copies of the supplemented or amended Prospectus
contemplated by Section 2.5(k), together with any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus; provided that the Corporation shall extend the time periods under
Section 2.1 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained by the amount of time the Holder is
required to discontinue disposition of such securities.

 

- 18 -

 

  

Section 2.6           Registration Expenses.

 

(a)          All reasonable fees and expenses incident to the performance of or
compliance with the provisions of this Agreement by the Corporation, including:

 

(i)all registration and filing fees (including fees and expenses (A) with
respect to filings required to be made with the Financial Industry Regulatory
Authority and the SEC, (B) of compliance with securities or “blue sky” laws,
including any fees and disbursements of counsel for the underwriters in
connection with “blue sky” qualifications of the Registrable Securities pursuant
to Section 2.5(h) and (C) of listing and registration with a national securities
exchange or national market interdealer quotation system);

 

(ii)printing expenses (including expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Corporation and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the Holders of a majority
of the Registrable Securities included in any Registration Statement);

 

(iii)messenger, telephone and delivery expenses of the Corporation;

 

(iv)fees and disbursements of counsel for the Corporation;

 

(v)expenses of the Corporation incurred in connection with any road show;

 

(vi)reasonable fees and disbursements of all independent certified public
accountants referred to in Section 2.5(o)(iii) (including the expenses of any
“cold comfort” letters required herein) and any other Persons, including special
experts retained by the Corporation;

 

(vii)rating agency fees; and

 

(viii)reasonable fees and disbursements of one counsel for the Holders of
Registrable Securities whose shares are included in a Registration Statement
(which counsel shall be selected by the Holders of a majority of the Registrable
Securities included in such Registration Statement);

 

- 19 -

 

 

shall be borne by the Corporation whether or not any Registration Statement is
filed or becomes effective. In addition, the Corporation shall pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which similar securities issued by
the Corporation are then listed and rating agency fees and the fees and expenses
of any Person, including special experts, retained by the Corporation.

 

(b)          The Corporation shall not be required to pay (i) fees and
disbursements of any counsel retained by any Holder of Registrable Securities or
by any underwriter (except as set forth in Sections 2.7(a)(i)(B) and
2.7(a)(viii)), (ii) any underwriter’s fees (including discounts, commissions or
fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals) relating to the distribution of the Registrable
Securities (other than with respect to Registrable Securities sold by the
Corporation) or (iii) any other expenses of the Holders of Registrable
Securities not specifically required to be paid by the Corporation pursuant to
Section 2.7(a). Notwithstanding anything in this Agreement to the contrary, all
costs, expenses and indemnification obligations of the Corporation under this
Agreement shall be reimbursed by (or borne by) ZAIS Group Parent, LLC.

 

Section 2.7           Indemnification.

 

(a)          Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by Law, each Holder whose Registrable Securities are covered by a
Registration Statement or Prospectus, the affiliates, officers, directors,
partners, members, managers, stockholders, accountants, attorneys, agents and
employees of each of them, each Person who controls each such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders,
accountants, attorneys, agents and employees of each such controlling person
(collectively, the “Stockholder Indemnified Persons”), from and against any and
all losses, claims, damages, liabilities, costs (including reasonable
out-of-pocket costs of preparation and reasonable attorneys’ fees and any legal
or other reasonable out-of-pocket fees or expenses incurred by such party in
connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon:

 

(i)any untrue statement (or alleged untrue statement) of a material fact
contained in any Prospectus, offering circular or other document (including any
related Registration Statement, “issuer free writing Prospectus” (as defined in
Rule 433 under the Securities Act), “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act, notification or the
like) incident to any such registration, qualification, or compliance;

 

- 20 -

 

  

(ii)any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
or, with respect to any Prospectus, necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; or

 

(iii)any violation by the Corporation of the Securities Act or state securities
or “blue sky” laws or, in each case, any rule or regulation thereunder
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification, or
compliance, and will reimburse each such Stockholder Indemnified Person for any
legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability,
or action;

 

provided that the Corporation will not be liable in any such case to the extent
that any such Loss arises out of or is based on any untrue statement (or alleged
untrue statement) or omission (or alleged omission) by such Holder or
underwriter, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular or other document (including any
related Registration Statement, “issuer free writing Prospectus” (as defined in
Rule 433 under the Securities Act), “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act, notification or the
like) in reliance upon and in conformity with written information furnished to
the Corporation by such Holder or underwriter specifically for use in connection
with the preparation of such Registration Statement, Prospectus, offering
circular, or other document (including any related Registration Statement,
“issuer free writing Prospectus” (as defined in Rule 433 under the Securities
Act), “issuer information” filed or required to be filed pursuant to Rule 433(d)
under the Securities Act, notification or the like).

 

It is agreed that the indemnity agreement contained in this Section 2.7(a) shall
not apply to amounts paid in settlement of any such Loss if such settlement is
effected without the consent of the Corporation (which consent shall not be
unreasonably withheld). The Corporation also agrees to indemnify any underwriter
of Registrable Securities and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, on substantially the same basis as that provided to the Stockholder
Indemnified Persons in this Section 2.7(a).

 

- 21 -

 

  

(b)          Indemnification by Holders of Registrable Securities. In connection
with any Registration Statement in which a Holder of Registrable Securities is
participating, such Holder shall furnish to the Corporation in writing such
information as the Corporation reasonably requests for use in connection with
any Registration Statement or Prospectus and agrees to indemnify, to the fullest
extent permitted by Law, severally and not jointly, the Corporation, its
directors, officers, managers, accountants, attorneys, agents and employees,
each Person who controls the Corporation (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, partners, members, managers, stockholders, accountants, attorneys,
agents or employees of such controlling persons (collectively, the “Corporation
Indemnified Persons”), from and against all Losses arising out of or based upon:
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in any Prospectus, offering circular or other document (including any
related Registration Statement, “issuer free writing Prospectus” (as defined in
Rule 433 under the Securities Act), “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act, notification or the
like) incident to any such registration, qualification, or compliance; or (ii)
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading or,
with respect to any Prospectus, necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and will
reimburse each such Corporation Indemnified Person for any legal and any other
expenses reasonably incurred in connection with investigating or defending any
such Loss, in each case to the extent, but only to the extent, that such untrue
statement or omission is made in such Registration Statement, Prospectus,
offering circular or other document in reliance upon and in conformity with
written information furnished to the Corporation by such Holder specifically for
use in connection with the preparation of such Registration Statement,
Prospectus, offering circular or other document (including any related
Registration Statement, “issuer free writing Prospectus” (as defined in Rule 433
under the Securities Act), “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, notification or the like);
provided that the obligations of such Holder hereunder shall not apply to
amounts paid in settlement of any such Losses (or actions in respect thereof) if
such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of each selling Holder of Registrable Securities hereunder shall be limited to
the net proceeds received by such selling Holder from the sale of Registrable
Securities covered by such Registration Statement. Each such Holder also agrees
to indemnify any underwriter of Registrable Securities and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) such underwriter, on substantially the same basis as that
provided to the Corporation Indemnified Persons in this Section 2.7(b).

 

(c)          Conduct of Indemnification Proceedings.

 

(i)If any Person shall be entitled to indemnity under this Section 2.7 (an
“indemnified party”), such indemnified party shall give prompt notice to the
party from which such indemnity is sought (the “indemnifying party”) of any
claim or of the commencement of any proceeding with respect to which such
indemnified party seeks indemnification or contribution pursuant hereto;
provided that the delay or failure to so notify the indemnifying party shall not
relieve the indemnifying party from any obligation or liability except to the
extent that the indemnifying party has been prejudiced by such delay or failure.

 

- 22 -

 

  

(ii)The indemnifying party shall have the right, exercisable by giving written
notice to an indemnified party promptly after the receipt of written notice from
such indemnified party of such claim or proceeding, to, unless in the
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, assume,
at the indemnifying party’s expense, the defense of any such claim or
proceeding, with counsel reasonably satisfactory to such indemnified party;
provided that an indemnified party shall have the right to employ separate
counsel in any such claim or proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless:

 

(A)the indemnifying party agrees to pay such fees and expenses;

 

(B)the indemnifying party fails promptly to assume, or in the event of a
conflict of interest cannot assume, the defense of such claim or proceeding or
fails to employ counsel reasonably satisfactory to such indemnified party (in
which case the indemnified party shall have the right to employ counsel and to
assume the defense of such claim or proceeding);

 

(C)the indemnified party shall have reasonably concluded that there may be one
or more legal or equitable defenses available to such indemnified party which
are additional to or conflict with those available to the indemnifying party; or

 

(D)the named parties to any such claim or proceeding (including any impleaded
parties) include both the indemnified party and the indemnifying party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them (which may include that the
indemnified party shall have reasonably concluded that there may be one or more
legal or equitable defense available to such indemnified party which conflict
with those available to the indemnifying party); provided, further, that the
indemnifying party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable.

 

- 23 -

 

  

(iii)Whether or not such defense is assumed by the indemnifying party, such
indemnified party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation for which such indemnified party would be
entitled to indemnification hereunder.

 

(d)          Contribution.

 

(i)If the indemnification provided for in this Section 2.7 is unavailable to an
indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

 

(ii)The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

 

(iii)Notwithstanding the provisions of this Section 2.7(d), an indemnifying
party that is a selling Holder of Registrable Securities shall not be required
to contribute any amount in excess of the amount by which the net proceeds from
the sale of the Registrable Securities sold by such indemnifying party exceeds
the amount of any damages that such indemnifying party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

- 24 -

 

  

(iv)No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

(v)The obligation of each selling Holder of Registrable Securities to contribute
pursuant to this Section 2.7(d) is several, and not joint, in proportion to the
net proceeds of the offering received by such selling Holder in relation to the
total net proceeds of the offering received by all of the selling Holders.

 

(e)          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in any underwriting agreement entered
into in connection with any underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

Section 2.8           Participation in Public Offering. No Holder may
participate in any Public Offering hereunder unless such Holder (a) agrees to
sell such Holder’s securities on the basis provided in any underwriting
arrangements approved by the Holders entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

 

Section 2.9           Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the
Corporation and the registering Holder participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.

 

Section 2.10         Rule 144. At all times after the Corporation has filed a
Registration Statement with the SEC pursuant to the requirements of either the
Securities Act or the Exchange Act, the Corporation will timely file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, and will take such further
action as any Holder of Registrable Securities may reasonably request, all to
the extent required from time to time, to enable such Holder to sell, without
registration, Registrable Securities pursuant to Rule 144 or any similar rule or
regulation hereafter adopted by the SEC, including furnishing to any Holder of
Registrable Securities, so long as such Holder owns any Registrable Securities,
forthwith upon request:

 

(a)          a written statement by the Corporation that it has complied with
the reporting requirements of Rule 144, the Securities Act, and the Exchange Act
(at any time after the Corporation has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Corporation so qualifies);

 

- 25 -

 

  

(b)          a copy of the most recent annual or quarterly report of the
Corporation and such other reports and documents so filed by the Corporation;
and

 

(c)          such other information as may be reasonably requested in availing
any such Holder of any rule or regulation of the SEC that permits the selling of
any such securities without registration (at any time after the Corporation has
become subject to the reporting requirements under the Exchange Act) or pursuant
to such Form S-3 (at any time after the Corporation so qualifies to use such
form).

 

Section 2.11         Parties in Interest. Each Holder shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of such Holder’s election to participate
in a registration under this Article II. To the extent Company Units are
effectively transferred in accordance with the terms of the LLC Agreement, the
Permitted Transferee of such Company Units shall be entitled to receive the
benefits of this Agreement and shall be bound by the terms and provisions of
this Agreement upon becoming bound hereby pursuant to Section 3.1(b).

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1           Term of this Agreement; Termination of Certain Provisions.

 

(a)          The term of this Agreement shall continue until such time as no
Holder holds any Covered Company Units or Registrable Securities. This Agreement
may be amended only with the consent of the Corporation and the Holders of all
Covered Company Units.

 

(b)          Any Permitted Transferee of a Holder or any holder of one or more
Class B Units (as defined in the Exchange Agreement) following the date hereof
(an “Additional Holder” ) shall be entitled to become a party to this Agreement
as a Holder; provided that such Permitted Transferee or Additional Holder, as
applicable, shall first sign an agreement in the form reasonably approved by the
Corporation acknowledging that such Permitted Transferee or Additional Holder is
bound by the terms and provisions of this Agreement. Except as set forth in this
Section 3.1(b), a Holder may not assign or transfer any of its rights or
obligations under this Agreement.

 

Section 3.2           Notifications. Any notice, demand, consent, election,
offer, approval, request, or other communication (collectively, a “notice”)
required or permitted under this Agreement must be in writing and either
delivered personally, sent by certified or registered mail, postage prepaid,
return receipt requested or sent by recognized overnight delivery service,
electronic mail (e-mail) or by facsimile transmittal. Any notice sent by
confirmed e-mail or facsimile must be sent simultaneously by another method
described in the prior sentence. A notice must be addressed:

 

(a)If to the Corporation at:

 

ZAIS Group Parent, LLC

2 Bridge Avenue

 

- 26 -

 

  

Red Bank, NJ 07701

Fax: (732) 747-7619

E-mail: Christian.Zugel@zaisgroup.com

Attention: Christian Zugel

 

with copies to:

 

ZAIS Group Parent, LLC

2 Bridge Avenue

Red Bank, NJ 07701

Fax: (732) 747-7619

E-mail: Howard.Steinberg@zaisgroup.com

Attention: Howard Steinberg, Esq.

 

and

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Fax: (646) 390-3386

E-mail: tgiegerich@mwe.com

Attention: Thomas Giegerich

 

and

 

McDermott Will & Emery LLP

500 North Capitol Street, N.W.

Washington, DC 20001

Fax: (202) 756-8087

E-mail: tconaghan@mwe.com

Attention: Thomas Conaghan

 

and

 

Morgan, Lewis & Bockius LLP

355 S. Grand Ave., Suite 4400

Los Angeles, CA 90071-3106

Fax: (213) 680-6499

E-mail: Janice.liu@morganlewis.com

Attention: Janice Liu

 

and

 

Morgan, Lewis & Bockius LLP

399 Park Avenue

New York, NY 10022

 

- 27 -

 

  

Fax: (212) 702-3625

E-mail: Floyd.wittlin@morganlewis.com

Attention: Floyd Wittlin

 

(b)          If to any Holder, to the address and other contact information set
forth in the records of the Corporation from time to time.

 

A notice delivered personally will be deemed given only when accepted or refused
by the Person to whom it is delivered. A notice that is sent by mail will be
deemed given: (i) three (3) Business Days after such notice is mailed to an
address within the United States of America or (ii) seven (7) Business Days
after such notice is mailed to an address outside of the United States of
America. A notice sent by recognized overnight delivery service will be deemed
given when received or refused. A notice sent by e-mail or facsimile shall be
deemed given upon receipt of a confirmation of such transmission, unless such
receipt occurs after normal business hours, in which case such notice shall be
deemed given as of the next Business Day. Any party may designate, by notice to
all of the others, substitute addresses or addressees for notices; thereafter,
notices are to be directed to those substitute addresses or addressees.

 

Section 3.3           Complete Agreement. This Agreement constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and thereof, and supersedes all prior agreements or arrangements (written
and oral), including any prior representation, statement, condition or warranty
between the parties relating to the subject matter hereof and thereof.
Notwithstanding anything in this Agreement to the contrary, the Holders shall be
subject to limitations on exchange of Company Units for Class A Common Stock
pursuant to the Exchange Agreement.

 

Section 3.4           Applicable Law; Venue; Waiver of Jury Trial.

 

(a)          The parties hereto hereby agree that all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by the internal
laws of the State of Delaware without giving effect to any choice of law or
conflict of law provision or rule, notwithstanding that public policy in
Delaware or any other forum jurisdiction might indicate that the laws of that or
any other jurisdiction should otherwise apply based on contacts with such state
or otherwise.

 

(b)          Each of the parties hereto submits to the exclusive jurisdiction of
the Court of Chancery in the State of Delaware in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each party hereto also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party hereto with respect thereto.
The parties hereto each agree that final judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding on it and may
be enforced in any court to the jurisdiction of which it is subject by a suit
upon such judgment.

 

- 28 -

 

  

(c)          EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.4.

 

Section 3.5           References to this Agreement; Headings. Unless otherwise
indicated, “Articles,” “Sections,” “Subsections”, “Clauses”, “Exhibits” and
“Schedules” mean and refer to designated Articles, Sections, Subsections,
Clauses, Exhibits and Schedules of this Agreement. Words such as “herein,”
“hereby,” “hereinafter,” “hereof,” “hereto,” and “hereunder” refer to this
Agreement as a whole, unless the context indicates otherwise. All headings in
this Agreement are for convenience of reference only and are not intended to
define or limit the scope or intent of this Agreement. All exhibits and
schedules referred to herein, and as the same may be amended from time to time,
are by this reference made a part hereof as though fully set forth herein.

 

Section 3.6           Binding Provisions. This Agreement is binding upon, and
inures to the benefit of, the parties hereto and their respective personal and
legal representatives, heirs, executors, successors and permitted assigns.

 

Section 3.7           Construction. Common nouns and pronouns and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the Person, Persons or other reference in the context
requires. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. Any reference to any statute, law, or regulation, form or
schedule shall include any amendments, modifications, or replacements thereof.
Any reference to any agreement, contract or schedule, unless otherwise stated,
shall include any amendments, modifications, or replacements thereof. Whenever
used herein, “or” shall include both the conjunctive and disjunctive unless the
context requires otherwise, “any” shall mean “one or more,” and “including”
shall mean “including without limitation.”

 

- 29 -

 

  

Section 3.8           Severability. It is expressly understood and agreed that
if any provision of this Agreement or the application of any such provision to
any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the application of such provision to any party or circumstance
other than those to which it is so determined to be invalid or unenforceable,
shall not be affected thereby, and each provision hereof shall be enforced to
the fullest extent permitted by law so long as the economic or legal substance
of the matters contemplated by this Agreement is not affected in any manner
materially adverse to any party. If the final judgment of a court of competent
jurisdiction declares or finds that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, or to delete specific words or
phrases, and to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. If such court of competent
jurisdiction does not so replace an invalid or unenforceable term or provision,
the parties hereto will negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the matters contemplated hereby are fulfilled
to the fullest extent possible.

 

Section 3.9           Counterparts. This Agreement and any amendments may be
executed simultaneously in two or more counterparts and delivered via facsimile
or .pdf, each of which shall be deemed an original and all of which, when taken
together, shall constitute one and the same document. The signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.

 

Section 3.10         No Third Party Beneficiaries. Except as provided in Section
2.6, this Agreement is not intended to, and does not, provide or create any
rights or benefits of any Person other than the parties hereto and their
successors and permitted assigns.

 

Section 3.11         Mutual Drafting. The parties hereto are sophisticated and
have been represented by attorneys throughout the transactions contemplated
hereby who have carefully negotiated the provisions hereof. As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

Section 3.12         Rights and Remedies Cumulative. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive the right to use any or all other
remedies. Such rights and remedies are given in addition to any other rights the
parties may have by law, statute, ordinance or otherwise. No failure by any
party to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute a waiver of any such breach or any other
covenant, duty, agreement or condition.

 

Section 3.13         Amendments. The provisions of this Agreement may be amended
only by the affirmative vote or written consent of each of (i) the Corporation
and (ii) Holders collectively holding more than fifty percent (50%) of all
issued and outstanding (A) Registrable Securities and (B) other securities which
are exchangeable into Registrable Securities, including, without limitation, the
Class A Units, in each case taken together on an as-exchanged basis.

 

- 30 -

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the date indicated.

 

  ZAIS Group Holdings, Inc.       By: /s/ R. Bradley Forth     Name:  R. Bradley
Forth     Title: Chief Financial Officer

 

  HOLDERS:       /s/ Christian Zugel   Christian Zugel       /s/ Sonia Zugel  
Sonia Zugel       /s/ Laureen Lim   Laureen Lim       FAMILY TRUST U/A CHRISTIAN
M. ZUGEL 2005 GRAT       By: Fiduciary Trust International of Delaware, as
Trustee       By:   /s/ Dorothy K. Scarlett   Name:   Dorothy K. Scarlett  
Title: President & CEO       /s/ Mark Mahoney, Trustee   Mark Mahoney, as
Trustee       ZUGEL FAMILY TRUST       By: Fiduciary Trust International of  
Delaware, as Trustee       By:   /s/ Dorothy K. Scarlett   Name:   Dorothy K.
Scarlett   Title: President & CEO       /s/ Mark Mahoney, Trustee   Mark
Mahoney, as Trustee

 

 

 

 

